     Case 2:19-cv-01413-KJM-AC Document 35 Filed 07/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    INTEGON NATIONAL INSURANCE                       No. 2:19-cv-01413-KJM-AC
      COMPANY,
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      DAMIAN SEAVERS, and GARY SPEED,
15
                         Defendants.
16

17
                    On July 9, 2020, the court adopted the magistrate judge’s findings and
18
     recommendations, ECF No. 30, recommending that plaintiff Integon National Insurance
19
     Company’s motion for default against Damian Seavers only be granted. Order, ECF No. 33.
20
     Because the effect of that order was to declare that Integon had no duty to defend or indemnify its
21
     insured, Damian Seavers, in the underlying suit, the court now ORDERS defendant Gary Speed
22
     to show cause why the court should not enter judgment and close the case.
23
                    IT IS SO ORDERED
24
     Dated: July 17, 2020.
25

26

27

28
                                                       1
